DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second cylinders formed as separate bodies (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the “arithmetic control device increases an output distribution ratio […]”. This indicates a method step is being performed. However, the claim is drawn to an apparatus, i.e. an autonomous flying device, not the manner in which the apparatus operates during flight. Accordingly it is unclear whether the claim requires the capability of operation as such, or requires the method of performing the functions.
Similarly for claims 2-4, 13, and 14.

Claim 11 recites the limitation "the second sub rotor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for “the fourth sub rotor” in line 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims generally combine process steps in apparatus claims. The claims detail the method of operation of the control device to operate the rotors and perform flight maneuvers, however the claims are generally drawn to the flying device itself. Combining statutory classes within a claim renders the claim drawn to neither statutory class.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (JP 2015137092; provided English translation used).

Regarding independent claim 1:
Yasuda discloses a flying device comprising:
a main rotor (3) giving main thrust to a fuselage (generally at 3, 4);
a sub rotor (5-8) that controls orientation (page 3);
an engine (2) that generates energy for rotating the rotors; and
an arithmetic control device (11) that controls rotation of the sub rotor (page 3)
the sub rotor rotated by a motor (page 4) drive by electric power generated from a generator (4) operated by the engine, and
wherein the control device changes the output distribution ratio of the sub rotor to tilt the fuselage (page 4; thrust is changed, which causes tilting).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
As best understood, the controller is configured to set various output ratios, including between 10-30%, as it controls the thrust of the rotors individually to control attitude.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
As best understood, the rotational speed of the engine during hovering an orientation control is substantially the same (as orientation is provided by adjustment of the subrotor motors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092) in view of Bailey et al. (GB 2 556 092).

Yasuda discloses energy storage (9), but does not disclose an electric power converter and capacitor storage system.
Bailey teaches an energy storage system having a power converter (216) and batteries or capacitors (218).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use a converter/capacitor system as taught by Bailey as this is an alternative arrangement for storing energy in a predictable manner, and to provide rapid discharge as needed (capacitors being able to discharge faster than batteries).
Yasuda as modified would be capable of supplying the energy as needed, as the controller is configured to drive the rotors using the stored power.
Claim(s) 5, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092) in view of Zhao (US 2018/0030887).

Yasuda discloses a rotor driven by an engine, but does not disclose a belt-pulley drive system.
Zhao teaches a rotor dive using a belt-pulley drive system connected to the engine shaft (Fig 3; [0054]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use the belt-pulley drive as taught by Zhao as this is an alternative arrangement for driving a rotor in a predictable manner, and to reduce the weight of the aircraft by using relatively lightweight components (e.g. belts vs. shafts).

Claim(s) 6-8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092) in view of Ishikawa t al. (EP 2 762 704).

Regarding claims 6, 7, 17, and 19:
Yasuda discloses an engine (2), implied to be a piston engine (via depiction in Figs 1 and 2), but does not disclose pistons reciprocating facing each other within a continuous cylinder.
Ishikawa teaches an opposed-piston engine having pistons (4, 5) facing each other within a common cylinder (1) to cancel inertia and reduce vibrations ([0028]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use opposed pistons as taught by Ishikawa for the predictable advantage of cancelling the inertia of the piston movement to reduce vibrations.
Regarding claim 8:
The discussion above regarding claim 6 is relied upon.
Yasuda as modified renders opposing pistons in a common cylinder, but does not disclose separate cylinders.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use separate cylinders to prevent failure of one piston from affecting the other (e.g. debris, etc.) during operation, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092) in view of Raposo (US 2010/0301168).

Yasuda discloses four sub rotors at the tips of sub arms in a second direction defined by engine parts, but does not disclose two main rotors in a perpendicular first direction and at tips of main arms.
Raposo teaches main rotors perpendicular to sub rotors and at the tips of arms (e.g. Figs 1, 13, 15).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use multiple main rotors at the tips of arms as taught by Raposo for the predictable advantage of increasing the lifting force of the aircraft while separating the rotors to prevent interference (e.g. damage), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092).

Yasuda discloses an engine (2), implied to be a piston engine (via depiction in Figs 1 and 2), but does not disclose balance masses on the crankshaft and a balancer shaft.
The examiner takes Official Notice that balance masses on crankshafts and balancer shafts are well-known in the art1.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yasuda to use masses on the crankshaft and a balancer shaft for the predictable advantage of countering the inertial forces caused by the reciprocating piston(s) of the engine.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (‘092) in view of Bailey et al. (‘092) or Zhao (‘887) as applied to claim 3 or 5, respectively, above, and further in view of Ishikawa et al. (‘704).

Yasuda would be modified to provide the piston arrangement in the same manner as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The devices are known well enough that the Cooperative Patent Classification scheme provides for these arrangements explicitly, e.g. F15F 15/264: [Compensation of inertia forces; of crankshaft systems using solid masses, other than the ordinary pistons, moving with the system, i.e. masses connected through a kinematic mechanism or gear system] {Rotating balancer shafts}.